                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                        CIVIL ACTION NO. 5:20-CV-00150-GCM
 TERRI L. HARMON,

                 Plaintiff,

    v.                                                          ORDER

 KILOLO KIJAKAZI,

                 Defendant.


         THIS MATTER comes before the Court on cross-motions for summary judgment by the

Plaintiff (ECF No. 11) and Defendant (ECF No. 12), along with the parties’ briefs and exhibits.

The Court has fully considered the parties’ arguments, the administrative record, and applicable

authorities. For the reasons discussed below, the Court will GRANT Plaintiff’s Motion for

Summary Judgment, DENY Defendant’s Motion for Summary Judgment, REVERSE the decision

of the Commissioner, and REMAND this matter for further proceedings consistent with this Order.

   I.       BACKGROUND

         Terri Harmon, a 50-year-old woman, applied for disability insurance and Supplementary

Security Income (SSI) in April of 2018. Harmon claimed disability based on bipolar disorder with

rapid cycling, attention deficit hyperactivity disorder (ADHD), panic disorder with agoraphobia,

post-traumatic stress disorder (PTSD), borderline and dependent personality disorder,

fibromyalgia, chronic severe headaches, osteoarthritis, and gastroesophageal reflux disease. Her

initial application was denied, and so was her motion for reconsideration. Harmon sought a hearing

before an administrative law judge (ALJ). The ALJ held an administrative hearing on November

25, 2019. During the hearing, the ALJ relied in part on testimony from a vocational expert (VE).




          Case 5:20-cv-00150-GCM Document 14 Filed 09/03/21 Page 1 of 6
On December 24, 2019, the ALJ issued his hearing decision. He concluded that Harmon was not

disabled within the meaning of Section 1614(a)(3)(A) of the Social Security Act. The Appeals

Council denied review on July 20, 2020. Harmon then sought judicial review in this Court under

42 U.S.C. § 405(g).

   II.       STANDARD OF REVIEW

          A District Court reviewing a final decision of the Commissioner of Social Security may

consider only two things: (1) whether substantial evidence supports the Commissioner’s decision;

and (2) whether the Commissioner applied the correct legal standards. Hays v. Sullivan, 907 F.2d

1453, 1456 (4th Cir. 1990). “Substantial evidence is that which a reasonable mind might accept as

adequate to support a conclusion.” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005).

Although this threshold is not high, it requires “more than a mere scintilla of evidence.” Dowling

v. Comm’r of Soc. Sec. Admin., 986 F.3d 377, 383 (4th Cir. 2021). In reviewing for substantial

evidence, a District Court may not “re-weigh conflicting evidence, make credibility

determinations, or substitute its judgment for that of the Commissioner.” Walls v. Barnhart, 296

F.3d 287, 290 (4th Cir. 2002).

   III.      DISCUSSION

          The Social Security Administration employs a five-step process to determine whether a

claimant is disabled under the Social Security Act. See 20 C.F.R. § 404.1520(a)(4) (2021). First,

the Commissioner determines whether the claimant is engaged in substantial gainful activity, i.e.,

whether they are working. Next, the Commissioner considers whether the claimant has a severe

impairment, or impairments that are severe in combination. Then the Commissioner considers “the

Listings,” a category of impairments that are so severe that the claimant is automatically deemed

to be disabled. Fourth, the Commissioner determines the claimant’s “Residual Functional



                                                2

           Case 5:20-cv-00150-GCM Document 14 Filed 09/03/21 Page 2 of 6
Capacity,” defined as what a claimant “can still do despite his limitations.” Id. § 404.1545(a).

Finally, the Commissioner considers whether the claimant is capable of performing other jobs in

the local or national economy. The plaintiff carries the burden at the first four steps; the

government carries the burden at the last. Mascio v. Colvin, 780 F.3d 632, 634–35 (4th Cir. 2015).

       Harmon argues that the ALJ committed three errors. First, Harmon alleges that the ALJ

improperly relied on inadequate hearing testimony by a vocational expert. Second, Harmon claims

that the ALJ failed to adequately explain his decision or to demonstrate an “accurate and logical

bridge” between the evidence and his conclusions. See Monroe v. Colvin, 826 F.3d 176, 189 (4th

Cir. 2016). Finally, Harmon argues that the ALJ improperly considered evidence about Harmon’s

daily activities to conclude that she was not disabled. Because the Court agrees with Harmon’s

first argument—that the ALJ improperly relied on inadequate hearing testimony by a vocational

expert—only that argument will be addressed.

       As a reminder, during Step Five of the Social Security process, the Commissioner rejects

a disability claim if the claimant can perform alternative work that exists in the national economy.

See 20 C.F.R. § 404.1520(a)(4)(v) (2021). In determining what types of alternative work exist, the

Social Security Administration primarily looks to the Dictionary of Occupational Titles, or the

“DOT.” See Soc. Sec. Admin, Policy Interpretation Ruling: Use of Vocational Expert &

Vocational Specialist Evidence, Social Security Ruling (SSR) 00-4p, 2000 SSR LEXIS 8, at *3

(hereinafter VE Ruling). But ALJs can also rely on the testimony of vocational experts. See 20

C.F.R. § 404.1566(e).

       Issues sometimes arise when VE testimony conflicts with the DOT. For example, in

Pearson v. Colvin, 810 F.3d 204 (4th Cir. 2015), a VE testified that a claimant could perform three

occupations, even though the DOT entries for those occupations included frequent reaching. Id. at



                                                 3

         Case 5:20-cv-00150-GCM Document 14 Filed 09/03/21 Page 3 of 6
210. The ALJ had determined that the claimant could only occasionally reach upward. Id. The

Fourth Circuit explained that the presence of this type of “apparent conflict” requires the ALJ to

inquire on the record about it, seek a “reasonable explanation” from the VE, and “resolve” the

conflict. Id.at 209 (citing VE Ruling, 2000 SR LEXIS 8, at *4–5). After obtaining a reasonable

explanation that resolves the conflict, the ALJ may rely on the VE’s evidence to support a

determination about whether the claimant is disabled. Id. But an ALJ’s failure to identify a conflict,

or a failure to fully develop the record by resolving the conflict, constitutes reversible error. See

id. at 209–11; Thomas v. Berryhill, 916 F.3d 307, 314 (4th Cir. 2019).

       Harmon claims that a similar conflict occurred during the November 25, 2019 hearing. At

the hearing, the ALJ outlined parameters for the VE to identify suitable alternative jobs. See A.R.

79. In relevant part, the ALJ stated that any prospective job should not involve concentrated

exposure to hazards; should not require teamwork for task completion; and should not involve

more than occasional conflict with the public. Id. The VE identified six responsive occupations:

(1) electronics worker; (2) laundry folder; (3) small-parts assembler; (4) order clerk; (5) document

preparer; and (6) final assembler. Id. at 79–80.

       Harmon argues that the VE’s testimony conflicts with the DOT entries for all six jobs. The

Court is persuaded that there are apparent conflicts with at least three. First, electronics workers

use hand tools, power tools, and heating equipment in their work, potentially conflicting with the

ALJ’s restriction on “concentrated exposure to hazards.” 1 See Soc. Sec. Admin., Dictionary of



1 The ALJ did not define “concentrated exposure to hazards.” The Social Security processing
manual indicates that the restriction refers to, inter alia, “moving mechanical parts of equipment,
tools, or machinery.” See Soc. Sec. Admin., Program Operations Manual System DI
25015.020(b)(7). The relevant entry in the DOT for electronics workers, somewhat surprisingly
given the job description, says that hazards from moving mechanical parts are “Not Present,” but
indicates occasional hazards from toxic or caustic chemicals (up to one-third of the time). See
Soc. Sec. Admin., Dictionary of Occupational Titles 726.687-010, 1991 WL 679633.
                                                   4

         Case 5:20-cv-00150-GCM Document 14 Filed 09/03/21 Page 4 of 6
Occupational Titles 726.687-010, 1991 WL 679633 (hereinafter DOT). Next, small-parts

assemblers work on assembly lines, “assembling one or two specific parts and passing unit[s] to

another worker,” notwithstanding the ALJ’s parameter that the work could not require production-

line pacing. DOT 706.684-022, 1991 WL 679050. Finally, order clerks take food orders, suggest

menu items to customers, and “answer questions regarding food or service,” seemingly requiring

a more-than-occasional interaction with the public. DOT 209.567-014, 1991 WL 671794.

       Because there were apparent conflicts between the testimony of the VE and the DOT as it

pertained to these three jobs, the ALJ had a duty to inquire about those conflicts on the record,

seek reasonable explanations, and resolve the conflicts. Pearson, 810 F.3d at 209–11. It is true that

the ALJ asked the VE if there were any conflicts with the DOT, and the VE did not indicate any.

See A.R. 82–83. But the ALJ does not fulfill his affirmative duty to investigate merely because the

vocational expert responds yes when asked if her testimony is consistent with the Dictionary.

Pearson, 810 F.3d at 208–09 (cleaned up). As a result, the ALJ had a duty to inquire about the

conflicts on the record, seek reasonable explanations, and resolve the conflicts. See VE Ruling,

2000 SR LEXIS 8, at *4–5.

       Ordinarily, denials of Social Security benefits are subject to harmless error review. See

Keller v. Berryhill, 754 F. App’x 193, 199 (4th Cir. 2018) (per curiam). However, a court may not

affirm for harmless error “where an insufficient record precludes a determination that substantial

evidence supports the ALJ’s denial of benefits.” Patterson v. Comm’r of Soc. Sec. Admin., 846

F.3d 656, 658 (4th Cir. 2017). And the failure to resolve a conflict between VE testimony and the

DOT makes the administrative record insufficient to provide substantial evidence. Keller, 754 F.

App’x at 199 (citing Pearson, 810 F.3d at 210). As a result, the failure to resolve apparent conflicts

during the hearing was not harmless, and the Court must reverse the decision of the Commissioner.



                                                  5

         Case 5:20-cv-00150-GCM Document 14 Filed 09/03/21 Page 5 of 6
   IV.      ORDER

         Plaintiff’s Motion for Summary Judgment (ECF No. 11) is GRANTED. Defendant’s

Motion for Summary Judgment (ECF No. 12) is DENIED. The decision of the Commissioner is

REVERSED, and the matter is REMANDED for a new hearing pursuant to Sentence Four of 42

U.S.C. § 405(g). The Clerk is respectfully directed to send copies of this Memorandum and Order

to counsel for the parties.

         SO ORDERED.



                                            Signed: September 3, 2021




                                              6

          Case 5:20-cv-00150-GCM Document 14 Filed 09/03/21 Page 6 of 6
